DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.


Terminal Disclaimer
The terminal disclaimer filed on April 12, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,698,892 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


ALLOWANCE
Claims 2, 3, 5, 9, 10, 12-14, 18, 19, 21, 22, and 24-31 are allowed over the prior art made of record.
The relevant prior art of record does not disclose, teach or suggest the claimed invention (in combination with all other features in the claims) with respect to Independent Claims 26, 27 and 28:
	“wherein (1) the first grouping criterion defines related data elements of the second data set having a plurality of characteristics defined by the second grouping criteria; (2) given data elements of the second plurality of data elements are assigned the first data type in a computing language; and (3) data elements of groupings of data elements of the second plurality of data elements according to the first grouping criteria are stored in respective instances of a data structure defined in the computing language or an instance of the second data type; for respective first groups of the second plurality of first groups, generating a respective second hash value calculated from data elements of the plurality of second data elements defined for a respective first group using the plurality of second grouping criteria; calculating a second total hash value from a combination of the second hash values, wherein the second total hash value is independent of an order of the second plurality of first groups within the second data set; comparing the second total hash value with the first total hash value; determining equivalency of the second data set to the first data set.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tysowski et al (2008/0162501) describes at least comparing group hashes.
	De Paris (2018/0329907) describes at least comparing and matching hashes in groups.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163